               Case 4:14-cv-04480-YGR Document 297 Filed 05/22/19 Page 1 of 2



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4
     JULIA A. HEIMAN
 5   Senior Counsel
     CHRISTOPHER HEALY
 6   Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
       P.O. Box 883
 9     Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11     Email: julia.heiman@usdoj.gov
12   Attorneys for Defendants
13                              IN THE UNITED STATES DISTRICT COURT
14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16   TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
                                                )
17         Plaintiff,                           )
18                                              )
                        v.                      )
19                                              )
     JEFFERSON B. SESSIONS, III, United States )
20
           Attorney General, et al.,            )
21                                              )
           Defendants.                          ) [PROPOSED] ORDER
22   __________________________________________)
23
24
             The Court, having considered the Defendants’ Partially Unopposed Administrative
25
     Motion for a One-Day Extension of Time and for an Enlargement of the Page Limitation for
26
27   Defendants’ Reply, hereby ORDERS that the Defendants’ Motion is GRANTED. Defendants

28   shall submit their reply in support of Defendants’ Request that the Court Discharge the Order


     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR                              1
     [Proposed] Order
               Case 4:14-cv-04480-YGR Document 297 Filed 05/22/19 Page 2 of 2




 1   to Show Cause and Deny Plaintiff’s Request for Access to the Classified Steinbach
 2   Declaration, or in the Alternative, Motion to Dismiss, ECF No. 281, by May 22, 2019, and the
 3   page limitation for Defendants’ reply is hereby extended to 20 pages.
 4
 5           IT IS SO ORDERED.
 6
 7
 8                   May 22, 2019
             Dated: ____________________                  _______________________________________
 9                                                        HON. YVONNE GONZALEZ ROGERS
                                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR                              2
     [Proposed] Order
